United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3494
                                   ___________

First Arkansas Bank & Trust,           *
                                       *
      Plaintiff/Appellee,              *
                                       *
Mary L. Howard,                        *
                                       * Appeal from the United States
      Intervenor Plaintiff/Appellee,   * District Court for the
                                       * Eastern District of Arkansas.
      v.                               *
                                       *     [UNPUBLISHED]
Lincoln Benefit Life Company,          *
                                       *
      Defendant/Appellant.             *
                                  ___________

                             Submitted: June 14, 2012
                                Filed: July 3, 2012
                                 ___________

Before SMITH, BEAM, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Lincoln Benefit Life (LBL) appeals the district court's1 grant of summary
judgment in favor of First Arkansas Bank & Trust and Mary Howard. This case
involves the interpretation of insurance policy language, which can be determined as


      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
a matter of law. There are no material facts in dispute. After careful de novo review
of the record as well as the parties' briefing on appeal, see Anderson v. Durham D &
M, L.L.C., 606 F.3d 513, 518 (8th Cir. 2010), we conclude that summary judgment
was properly granted for the reasons stated by the district court in its well-reasoned
analysis. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-